Title: From Thomas Jefferson to Isaac A. Coles, 20 September 1805
From: Jefferson, Thomas
To: Coles, Isaac A.


                  
                     Dear Sir 
                     
                     Monticello Sep. 20. 05.
                  
                  I recieved last night by an express from mr Burwell a letter & information that he has had a severe spell of illness, is now barely mending, but that it is not likely he will be sufficiently strong to take the journey to Washington perhaps till his services will be required at Richmond. consequently it is not likely he can resume his station with me until the close of the session of the Virginia assembly. under these circumstances my first wish is that it may be agreeable to you to go and pass the autumn & winter at Washington. altho’ the emoluments are not inviting, the duties are not laborious, and the scene neither unpleasant nor uninstructive. I shall set out myself on the 29th. but could leave to your convenience to go on then or whenever after it shall be convenient, supposing it would not be long. the stage will afford you a weekly conveiance. I will ask the favor of a line from you before my departure. Genl. Dearborne’s indisposition prevented our waiting on Colo. Coles the other day, he leaves us by the stage of to-day. Accept affectionate salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               